Dismissed and Opinion filed October 3, 2002








Dismissed
and Opinion filed October 3, 2002.
 
In The
 
Fourteenth Court of Appeals
____________
 
NOS. 14-02-00890-CR;
         14-02-00891-CR
____________
 
HARROLL DAVID GILL, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
262nd District Court
Harris County,
Texas
Trial Court Cause
Nos. 881,838 & 910,529
 

 
M E M O R
A N D U M   O P I N I O N
Appellant
pled guilty on July 29, 2002, to the offenses of criminal attempt and
possession of methamphetamine weighing less than 400 grams with the intent to
deliver.  In accordance with the terms of
a plea bargain agreements with the State, the trial court sentenced appellant
to fifteen years= confinement in the Texas Department of Criminal Justice,
Institutional Division.  As part of the
plea bargain agreements, appellant signed a written waiver of his right to
appeal.  Because appellant has waived his
right to appeal, we dismiss. 




Appellant
pled guilty and the trial court followed the plea bargain agreements in
assessing punishment.  Despite having
waived the right to appeal, appellant filed notices of appeal.  Appellant chose to enter into an agreement
that included a waiver of the right to appeal. 
Appellant was informed of his right to appeal, knew with certainty the
punishment he would receive, and that he could withdraw his plea if the trial
court did not act in accordance with the plea agreement.  As appellant was fully aware of the
consequences when he waived his right to appeal, it is Anot unfair to expect him to live with
those consequences now.@  Alzarka
v. State, 60 S.W.3d 203, 206 (Tex. App.BHouston [14th Dist.] July 26, 2001, pet. granted)
(quoting Mabry v. Johnson, 467 U.S. 504, 104 S.Ct.
2543, 2547-48, 81 L. Ed. 2d 437 (1984)).  See
also Blanco v. State, 18 S.W.3d 218, 219-20 (Tex. Crim.
App. 2000); Buck v. State, 45 S.W.3d 275, 278 (Tex. App.CHouston [1st Dist.] 2001, no pet.).  
Accordingly,
we dismiss the appeals.  
 
PER CURIAM
 
 
 
Judgment rendered and Opinion filed October 3, 2002.
Panel consists of Justices Edelman, Seymore, and Guzman.
Do Not Publish C Tex. R. App. P. 47.3(b).